DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/065,595, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Regarding claims 1 - 15, claim 1 recites: “one or more sensors to sense location information; a microprocessor to process the sensed information; and … visual display to provide … visual feedback to display the location of the foreign body.” 
The prior-filed application does not disclose more than one sensor to sense location information. The prior-filed application also does not disclose a microprocessor to process the sensed information. Further, although the prior-filed application discusses that the “Zircon system” may include a display monitor ([0035], as published), the prior-filed application does not disclose that applicant’s invention includes a visual display to display the location of the foreign body. Claim 1, and all claims depending therefrom, are thus not entitled to the benefit of the prior-filed application.
Further regarding claims 2 - 15, dependent upon claim 1: 
Claim 2 recites “input from a plurality of sensors is processed to triangulate the precise location and/or size and/or depth of the foreign body.” The prior-filed application does not disclose triangulation. Claim 2 is therefore not entitled to the benefit of the prior-filed application for this reason, as well. 
Claim 5 recites “wherein the foreign body is … a medical diagnostic device, a medical therapeutic device … a personal and/or medical identification recorder, a payment recorder, a health information recorder, a communication system, or any combination thereof.” The prior-filed application does not disclose the claimed genus of medical diagnostic devices, the claimed genus of medical therapeutic devices, a personal and/or medical identification recorder, a payment recorder, a health 
Claim 6 recites “each sensor generates a magnetic or electromagnetic field or generates and/or senses ultrasound radiation.” The prior-filed application does not disclose that “each sensor generates a magnetic or electromagnetic field or generates and/or senses ultrasound radiation.” Claim 6 is therefore not entitled to the benefit of the prior-filed application for this reason, as well.
Claim 7 recites “one or more components that are capable of sterilely marking the patient's skin.” The prior-filed application does not disclose that more than one component that is capable of sterilely marking the patient's skin. Claim 7 is therefore not entitled to the benefit of the prior-filed application for this reason, as well.
Claim 11 recites “one or more sensors detect changes with respect to ultrasound, resistance, resistivity, dielectric current, the magnetic field, electrical current, optical light, temperature, radiant heat, and/or radiofrequency.” The prior-filed application does not disclose that “one or more sensors” that “detect changes with respect to ultrasound, resistance, resistivity, dielectric current, the magnetic field, electrical current, optical light, temperature, radiant heat, and/or radiofrequency.” Claim 11 is therefore not entitled to the benefit of the prior-filed application for this reason, as well.
Claim 14 recites “the one or more sensors extend longitudinally.” The prior-filed application does not disclose that “the one or more sensors extend longitudinally.” Claim 14 is therefore not entitled to the benefit of the prior-filed application for this reason, as well.
Claim 15 recites “there are at least two sensors and the sensors extend in parallel.” The prior-filed application does not disclose that “there are at least two sensors and the sensors extend in parallel.” Claim 15 is therefore not entitled to the benefit of the prior-filed application for this reason, as well.
Regarding claim 16, claim 16 requires all of the features of claim 1, and is therefore not entitled to the benefit of the prior-filed application for reasons discussed above. In addition, claim 16 recites a “feedback loop to diagnose and provide treatment to a patient.” The prior-filed application does not disclose “a feedback loop to diagnose and provide treatment to a patient. Claim 16 is therefore not entitled to the benefit of the prior-filed application for this reason, as well.
Regarding claims 17 - 20, claim 17 requires all of the features of claim 1. Claim 17 an all claims depending therefrom, are thus not entitled to the benefit of the prior-filed application for reasons discussed above.
Regarding claims 21 - 26, claim 21 recites “one or more sensors that each generate a magnetic or electromagnetic field and a signal reflecting the location of the foreign body; a processor that receives and processes each signal and generates a signal to an operatively connected display; and a display that receives the display signal and shows the location of the foreign object.”

Further regarding claims 22 - 26, dependent upon claim 21: 
Claim 22 recites “there are two, three, or four longitudinally extending sensors arranged substantially parallel to one another.” The prior-filed application does not disclose two, three, or four longitudinally extending sensors arranged substantially parallel to one another. Claim 22 is therefore not entitled to the benefit of the prior-filed application for this reason, as well. 
Claim 23 recites “the device has a base and there are three sensors equidistantly positioned around the base.” The prior-filed application does not disclose the device has a base and there are three sensors equidistantly positioned around the base. Claim 23 is therefore not entitled to the benefit of the prior-filed application for this reason, as well. 
Claim 26 recites “the display shows the location and/or size and/or depth of the foreign object.” The prior-filed application does not disclose the 
Accordingly, claims 1 - 26 are denied the benefit of the prior-filed application. Claims 1 - 26 are afforded the effective filing date of 8/31/2017, which is the filing date of provisional application 62/552827, to which the instant application also claims priority. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to because the boxes in fig. 6 are missing descriptive text. Reference numerals alone are insufficient. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
“tool for finding and then removing the foreign body” in claim 8
“skin puncturing tool, a digging tool, and/or a grabber” in claim 9
“locating element to hone in on and precisely locate the foreign body” in claim 10
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claims 1, 7, and 19 are objected to because of the following informalities:  
Claim 1 is objected to because the phrase “sensed information” in line 4 should be amended to recite “sensed location information” in order to employ consistent terminology throughout the claims. 
Claim 7 is objected to because an article is missing before the word “location.” Examiner suggests inserting the word “the” before the word “location.”
Claim 19 is objected to because the phrase “medical system” should be amended to recite “handheld medical scanning system” in order to employ consistent terminology throughout the claims.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder Such claim limitation(s) is/are: “locating element to hone in on and precisely locate the foreign body” in claim 10. The word “element” is interpreted as a substitute for "means" that is a generic placeholder for performing the claimed function. The functional language is “to hone in on and precisely locate the foreign body.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the published specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“locating element to hone in on and precisely locate the foreign body”: the specification states in [0028] that it is a “further object of the invention to provide a system wherein the digging tool and grabber contain a locating element to hone in on and precisely locate a foreign object.” The specification states in [0055] that “[i]n another embodiment of the invention, a digging tool and object grabber comprise a locating element to hone in on and precisely locate a foreign object.” The specification states in [0072] that “[i]n another embodiment of the invention, the digging tool and grabber contain a locating element to hone in on and precisely determine the location of a foreign object hidden in or underneath a The specification therefore either fails to disclose the corresponding structure or fails to clearly link the corresponding structure to the claimed function.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 10 recites “the digging tool and/or grabber comprise a locating element to hone in on and precisely locate the foreign body.”
As discussed in the Claim Interpretations above, the claimed “locating element” is interpreted under 35 U.S.C. 112, sixth paragraph, to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. As further explained in the Claim Interpretations above, the specification states in [0028] that it is a “further object of the invention to provide a system wherein the digging tool and grabber contain a locating element to hone in on and precisely locate a foreign object.” The specification states in [0055] that “[i]n another 
However, one of ordinary skill in the art would not understand the specification to disclose any particular structure that is configured to perform the claimed function of “hon[ing] in on and precisely locat[ing] the foreign object” and/or would not understand the specification to clearly link any corresponding structure to the claimed function.
There is thus insufficient written description of the recited “locating element to hone in on and precisely locate the foreign object.” See MPEP 2181.II.A. 

Claim 16 recites “a feedback loop to diagnose and provide treatment to a patient.”
Applicant’s specification states in [0098] (as published) that “[i]n another embodiment of the invention, a diagnostic and therapeutic device comprises a system as described herein and a feedback loop to diagnose and provide treatment to a patient.” Applicant’s specification makes no further mention of a feedback loop. 
The specification therefore lacks guidance with regard to the details of the algorithm necessary to implement a “feedback loop to diagnose and provide treatment 
As explained in MPEP 2161.01(I), in order to fulfill the written description requirement, the algorithm or steps/procedure taken to perform a claimed function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. MPEP 2161.01(I) further states that:
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).

Applicant’s specification has not disclosed the necessary algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the claimed invention, including how to program a computer to a “feedback loop to diagnose and provide treatment to a patient.”
There is insufficient written description of the invention of claim 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding claims 1 - 26, the claims are generally narrative and indefinite. The clarity deficiencies render it extremely difficult to ascertain the metes and bounds of the claimed invention and to properly apply art. Applicant is urged to amend 1 - 16 and 21 - 26 claims to clearly define the required structural components of the claimed system/device, and to amend claims 17 - 20 to clearly define the required steps of the claimed method.

Claim 1 is indefinite for the following reasons: 
The claim recites “an audible monitor and/or visual display to provide audible and/or visual feedback to display the location of the foreign body.” The claim reads on “an audible monitor … to provide … visual feedback to display the location of the foreign body.” It is unclear how an audible monitor may provide visual feedback to display the location of the foreign body. The claim also reads on a “visual display to provide audible.” It is unclear how a visual monitor may provide audible. The claim appears to contain grammatical and/or logical errors. For the purposes of examination, the claim will be interpreted as intending to refer to “an audible monitor feedback and/or a visual display to provide
It is unclear how the claimed system is “for determining a location of a foreign body on or beneath a patient's skin,” as recited in the claim’s preamble. No structural components of the system have been set forth as being configured to determine the location of the foreign body. Examiner suggests amending the claim to more closely align the claim’s preamble with the claim’s body. 
It is unclear how the “audible and/or visual feedback” is “to display the location of the foreign body.” No structural components of the system have been set forth as being configured to determine the location of the foreign body. It is therefore unclear how “the location of the foreign body” may be displayed by the claimed system. 

Claim 2 is indefinite for the following reasons: 
There is unclear antecedent basis for “a plurality of sensors.” It is unclear how these sensors relate to the “one or more sensors” recited in claim 1. For the purposes of examination, the claim will be interpreted as intending to require that the one or more sensors comprises a plurality of sensors. 
There is insufficient antecedent basis for “the precise location.”
The term "precise" is a relative term which renders the claim indefinite.  The term "precise” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of localization would distinguish “precise” localization from that which is not “precise.”
It is unclear what structural feature of the claimed system, if any, is intended by “input from a plurality of sensors is processed to triangulate the precise location and/or size and/or depth of the foreign body.” The claim recites a characterization of a process, rather than a structural feature of the claimed system. It is unclear if the claim is directed towards mere intended use of the claimed system, or if the claim intends to require that some structural component of the system, such as the microprocessor, is configured to triangulate the location and/or size and/or depth of the foreign body. 

Claim 3 is indefinite for the following reasons: 
There is insufficient antecedent basis for “[t]he handheld medical scanning system of claim 1 which comprises power supply, object detector, monitor/alarm system, and a plastic or rubber waterproof or water resistant casing..” The system of claim 1 has not been set forth as comprising “a power supply, object detector, monitor/alarm system, and a plastic or rubber waterproof or water resistant casing.” Examiner suggests amending the claim to positively recite the “handheld medical scanning system of claim 1, further comprising 
There is unclear antecedent basis for “object” in the term “object detector.” It is unclear if the “object” is the “foreign body” or is some other object. For the purposes of examination, the claim will be interpreted as intending the former,
It is unclear what the “object detector” is, structurally. Applicant’s specification does not disclose what is intended by the term “object detector,” but rather 
It is unclear what is meant by the term “monitor/alarm system.” It is unclear whether the limitation is intended to refer to a “monitor system or alarm system,” to refer to a “monitor and/or an alarm system,” to set forth that the monitor is an alarm system, or if some other meaning is intended. Further, it is unclear how the ““monitor/alarm system” relates to the “audible monitor and/or visual display to provide audible and/or visual feedback to display the location of the foreign body” recited in claim 1. It is unclear how many different monitors, displays, and/or alarms that the claimed system comprises and how the=y relate to one another. For the purposes of examination, any audible monitor or visual display will be interpreted as meeting the limitation.
It is unclear what alternatives the phrase “plastic or rubber waterproof or water resistant casing” attempts to set forth. For example, it is unclear if the claim attempts to recite a “plastic casing or rubber waterproof or water resistant casing,” to recite a “plastic or rubber casing, wherein the plastic or rubber casing is waterproof or water resistant,” or if some other meaning is intended. For the purposes of examination, the claim will be interpreted as 

Claim 4 is indefinite for the following reasons: 
There is insufficient antecedent basis for “[t]he handheld medical scanning system of claim 1 which is capable of determining the location of a foreign body prior to a surgical procedure selected from the group consisting of surgical exploration, removal, revision, and replacement.” The system of claim 1 has not been set forth as having the claimed capability. 
There is unclear antecedent basis for “foreign body.” It is unclear if this is the “foreign body” in claim 1 or is some other foreign body. 
It is unclear how the capability of “determining the location of a foreign body” relates to the intended use of “determining a location of a foreign body” recited in the preamble of claim 1. It is unclear if these are two different recitations of intended use or if the intended use of “determining” of claim 4 attempts to modify the intended use of “determining” recited in claim 1. 
It is unclear how the system is “capable of determining the location of a foreign body …” because the system has not been set forth as comprising any structural components that are configured to perform the claimed functionality. 
Those of ordinary skill in the art would not understand the metes and bounds of the claimed invention. Examiner suggests amending the claim to positively recite structural 

Claim 6 is indefinite because it is unclear what is meant by “ultrasound radiation.” Those of ordinary skill in the art understand that ultrasound is a mechanical wave rather than “radiation.” It is unclear whether the claim attempts to refer to ultrasound or radiation. For the purposes of examination, the limitation will be interpreted as intending the former. 

Claim 7 is indefinite because there is insufficient antecedent basis for “[t]he handheld medical scanning system of claim 1 which comprises one or more components…” The system of claim 1 has not been set forth as comprising “one or more components…” Examiner suggests amending the claim to positively recite the “handheld medical scanning system of claim 1, further comprising  one or more components…” if this is what is intended.

Claim 8 is indefinite because there is insufficient antecedent basis for “[t]he handheld medical scanning system of claim 1 which also comprises a tool for finding and then removing the foreign body.” The system of claim 1 has not been set forth as comprising the claimed tool. Examiner suggests amending the claim to positively recite the “handheld medical scanning system of claim 1, further comprising  a tool for finding and then removing the foreign body. 

Claim 9 is indefinite for the following reasons: 
There is insufficient antecedent basis for “[t]he handheld medical scanning system of claim 8 which comprises a handheld scanner and/or detector, a skin puncturing tool…” The system of claim 8 has not been set forth as comprising the recited components. Examiner suggests amending the claim to recite additional components using the phrase “further comprising.”
It is unclear what is meant by the “handheld medical scanning system of claim 8 which comprises a handheld scanner.” It is unclear if the claim attempts to set forth that the “handheld medical scanning system” is a “handheld scanner” or if the scanner is a separate physical structure that the system comprises. Furthermore, it is unclear how the “scanner” relates to the “one or more sensors.” It is unclear if the “scanner” is the “one or more sensors” or if these are separate structural components of the system. For the purposes of examination, any “one or more sensors” will be interpreted as a “scanner,” based at least on [0139] of the published specification, which states that “handheld scanner 50 comprises three sensor components.”
It is unclear how the “detector” relates to the “one or more sensors.” It is unclear if the “detector” is the “one or more sensors” or if these are separate structural components of the system. For the purposes of examination, any “one or more sensors” will be interpreted as a “detector,” based at least on [0080] of the published specification, which refers to “one or more sensors/detectors.”
It is unclear how the “skin puncturing tool, a digging tool, and/or a grabber” relate to the “tool for finding and then removing the foreign body” in claim 8. It is unclear if the “skin puncturing tool, a digging tool, and/or a grabber” is the “tool for finding and then removing the foreign body” or if these are separate structural components of the system. For the purposes of examination, the claim will be interpreted as intending the latter.

Claim 10 is indefinite for the following reasons: 
The term "precisely" is a relative term which renders the claim indefinite.  The term "precisely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of localization would distinguish “precise” localization from that which is not “precise.”
Claim limitation “locating element to hone in on and precisely locate the foreign body” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As explained in the Claim Interpretations above, the specification either fails to disclose the corresponding structure or fails to clearly link the corresponding structure to the claimed function.
Applicant may:

(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 11 is indefinite for the following reasons: 
There is unclear antecedent basis for “one or more sensors.” It is unclear if this “one or more sensors” is the “one or more sensors” recited in claim 1, or 
There is insufficient antecedent basis for “the magnetic field.”

Claim 12 is indefinite for the following reasons: 
There is insufficient antecedent basis for “[t]he handheld medical scanning system of claim 1 which is capable of identifying and/or locating objects ...” The system of claim 1 has not been set forth as having the claimed capability. 
There is unclear antecedent basis for “objects.” It is unclear if these are a plurality of the foreign bodies in claim 1, or are some other objects. 
There is unclear antecedent basis for “a retained foreign body.” It is unclear if this is the “foreign body” in claim 1 or is some other foreign body. 
It is unclear how the system is “capable of identifying and/or locating objects hidden within a human body …” because the system has not been set forth as comprising any structural components that are configured to perform the claimed functionality. 
Those of ordinary skill in the art would not understand the metes and bounds of the claimed invention. Examiner suggests amending the claim to positively recite structural components that the system comprises or to recite functional language that clearly further limits the structure of the claimed system. 

Claim 13
There is insufficient antecedent basis for “[t]he handheld medical scanning system of claim 1 which is useful for identifying and locating both foreign objects and blood vessels...” The system of claim 1 has not been set forth as being “useful” as recited.
The term "useful" is a subjective term which renders the claim indefinite.  The claim requires the exercise of subjective judgment without restriction, and is therefore indefinite. See MPEP 2173.05.IV.
Examiner suggests amending the claim to positively recite structural components that the system comprises or to recite functional language that clearly further limits the structure of the claimed system. 

Claim 15 is indefinite because there is unclear antecedent basis for “at least two sensors” and “the sensors.” It is unclear if these are the “one or more sensors” recited in claim 1, or not. For the purposes of examination, the claim will be interpreted as intending to recite “wherein the one or more sensors comprise at least two sensors extend in parallel.”

Claim 16 is indefinite for the following reasons: 
It is unclear how a “diagnostic and therapeutic device” may comprise a “feedback loop,” rather than, for example, a processor configured to implement a feedback loop. Those of ordinary skill in the art would not understand a “feedback loop” to be a physical structure that a “diagnostic and therapeutic device” may comprise. For the purposes of examination, any 
It is unclear how the “feedback loop to diagnose and provide treatment to a patient” is implemented. As explained in the written description rejections above, applicant has not disclosed the algorithm necessary to implement the claimed “feedback loop to diagnose and provide treatment to a patient.” Those of ordinary skill in the art would not understand the algorithm implemented by the claimed invention. 

	Claim 17 is indefinite for the following reasons: 
It is unclear what is meant by “a foreign body within a patient's body on … the patient's skin.” Those of ordinary skill in the art would not understand “on … the patient’s skin” to be “within” the patient’s body. 
It is unclear how the method may be “for … optionally removing a foreign body” because the claim requires the step of using a system of claim 1. The system of claim 1 has not been set forth as being for or including any structural components physically capable of “removing a foreign body.” It is therefore unclear how the system of claim 1 may be used to achieve the full scope of the method of claim 17. 

	Claim 18 is indefinite because it is unclear whether “the location of the foreign body is marked on the patient's skin” attempts to require a method step of ‘marking the location on the patient's skin,’ or to recite that the patient’s skin is in a condition of 

Claim 20 is indefinite for the following reasons: 
There is unclear antecedent basis for “a foreign body.” It is unclear if this is the foreign body recited in claim 17, or are some other foreign body. 
There is unclear antecedent basis for “a method.” It is unclear if this is the method of claim 17 or is some other method. It is unclear what the step(s) if the method is/are. Those of ordinary skill in the art would not understand the metes and bounds of the claimed invention. 
The term "near a surface” is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what degree of proximity is encompassed by the word “near.”
For the purposes of examination, any step of locating a foreign body will be interpreted as meeting the claim. 

	Claim 21 is indefinite for the following reasons: 
It is unclear what is meant by “generates a signal to an operatively connected display.” Those of ordinary skill in the art would understand that signals may be transmitted to a display, but not ‘generated to a display.’ For the purposes 
There is insufficient antecedent basis “the display signal.”
There is insufficient antecedent basis “the foreign object.”
It is unclear how the claimed device is “for determining a location of a foreign body,” as recited in the claim’s preamble. No structural components of the system have been set forth as being configured to determine the location of the foreign body. Examiner suggests amending the claim to more closely align the claim’s preamble with the claim’s body.
It is unclear how the display “shows the location of the foreign object.” No structural components of the system have been set forth as being configured to determine the location of the foreign object. It is therefore unclear how “the location of the foreign object” may be displayed by the claimed device. 
 
Claim 22 is indefinite because there is unclear antecedent basis for “two, three, or four longitudinally extending sensors arranged substantially parallel to one another.” It is unclear if these are the “one or more sensors” recited in claim 21, or not. For the purposes of examination, the claim will be interpreted as intending the former.
	
Claim 23 is indefinite because there is unclear antecedent basis for “three sensors equidistantly positioned around the base.” It is unclear if these are the “one or more sensors” recited in claim 21, the “two, three, or four longitudinally extending sensors arranged substantially parallel to one another,” or some other sensors. For the 

Claim 24 is indefinite for the following reasons: 
There is insufficient antecedent basis for “[t]he handheld scanning device of claim 21 which is capable of determining the location of the foreign object within the patient's body and of finding and removing the foreign object.” The system of claim 21 has not been set forth as being capable of the recited functions.
It is unclear how “finding … the foreign object” relates to “determining the location of the foreign object.” It is unclear if these are two different processes or, if not, how they differ. Applicant is reminded that claims should not employ redundant, repetitive, or superfluous language. 
It is unclear how the system of claim 21 could be “capable of determining the location of the foreign object within the patient's body” because the system has not been set forth as comprising any structural components that are configured to perform the claimed functionality. 
It is unclear how the system of claim 21 could be “capable of … removing the foreign object” because the system has not been set forth as comprising any structural components that are physically capable of the performing the claimed “removing” functionality.
Those of ordinary skill in the art would not understand the metes and bounds of the claimed invention. Examiner suggests amending the claim to positively recite the 

Claim 25 is indefinite for the following reasons: 
There is insufficient antecedent basis for “[t]he handheld scanning device of claim 21 which is capable of determining the location of the foreign object within the patient's body, of marking the location of the foreign object, and of finding and removing the foreign object.” The system of claim 21 has not been set forth as being capable of the recited functions. 
It is unclear how “finding … the foreign object” relates to “determining the location of the foreign object.” It is unclear if these are two different processes or, if not, how they differ. Applicant is reminded that claims should not employ redundant, repetitive, or superfluous language. 
It is unclear how the system of claim 21 could be “capable of determining the location of the foreign object within the patient's body” because the system has not been set forth as comprising any structural components that are configured to perform the claimed functionality. 
It is unclear how the system of claim 21 could be “capable of marking the location of the object” because the system has not been set forth as comprising any structural components that are capable of the claimed “marking” functionality.
It is unclear how the system of claim 21 could be “capable of … removing the foreign object” because the system has not been set forth as comprising any 
Those of ordinary skill in the art would not understand the metes and bounds of the claimed invention. Examiner suggests amending the claim to positively recite the structural components and configurations thereof that render the system capable of performing the recited functions.

	Claim 26 is indefinite because it is unclear how “the display shows the location … of the foreign object” relates to the limitation of claim 21 reciting that the “display … shows the location of the foreign object.” Applicant is reminded that claims should not employ redundant, repetitive, or superfluous language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2, 4 - 6, 11 - 14, 16 - 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport (US 2014/0257089) in view of Haynor et al. (US 6,263,230, hereinafter “Haynor”).
Regarding claim 1, Rapoport shows a handheld medical scanning system (metal detector is hand-held, [0015]; hand-held metal detector, [0045]; [0105]; [0122]; claim 5) for determining a location of a foreign body (standard of care protocol for preventing gossypiboma during surgery, abstract; foreign materials, [0076]; [0077]) on or beneath a patient's skin, which comprises: 
one or more sensors (magnetic field sensor, [0005]; [0021]; [0034]; [0045], inter alia; three magnetic field sensors adapted to detect magnetic fields in three perpendicular directions, [0049]; [0079]; magnetic field sensor 406, [0129] and fig. 4) to sense location information; 
a processor (CPU for processing the data, [0005]; [0062]) to process the sensed information; and 
an audible monitor to provide audible feedback and a visual display to provide visual feedback (reporting parameters by producing a signal, [0018]; indicators, [0019]; [0040]; alerting on the detection of detectable metals by producing an audible or visual alert, [0045]; display unit, [0105]; [0106]; [0107] - [0108]).

Rapoport doesn’t explicitly state that the processor is a microprocessor.
(“CPU 146 is a microprocessor,” col. 8, lines 35 - 40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rapoport’s invention to have the processor be a microprocessor, as taught by Haynor, in order to implement the processor on a single integrated circuit chip, thereby simplifying manufacturing processes and reducing the size of the processor, as is well-understood in the art computer-based arts. 
The combined invention of Rapoport and Haynor is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 2, the combined invention of Rapoport and Haynor discloses the claimed invention substantially as noted above. Rapoport further shows that input from a plurality of sensors (three magnetic field sensors adapted to detect magnetic fields in three perpendicular directions, [0049]) is processed to triangulate the precise location and/or size and/or depth of the foreign body (means for evaluating size, depth, and location, [0018]; [0020]; [0050]; [0052]; [0106]; claim 7).
The combined invention of Rapoport and Haynor is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 4, the combined invention of Rapoport and Haynor discloses the claimed invention substantially as noted above. Further, the combined invention of Rapoport and Haynor is at least physically capable of being used prior to a surgical procedure object (standard of care protocol for preventing gossypiboma during surgery, abstract) selected from the group consisting of surgical exploration, removal, revision, and replacement, and therefore meets the claim. 
The combined invention of Rapoport and Haynor is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 5, the combined invention of Rapoport and Haynor discloses the claimed invention substantially as noted above. Further, the combined invention of Rapoport and Haynor is at least physically capable of being used to determine a location of a foreign body (standard of care protocol for preventing gossypiboma during surgery, abstract; [0038]; foreign materials, [0076]; surgical items, [0077]; pre-surgery detectable metals, [0084]) that is an implantable medical device, a medical diagnostic device, a medical therapeutic device, a GPS tracker, a personal and/or medical identification recorder, a payment recorder, a health information recorder, a communication system, or any combination thereof, and therefore meets the claim. 
The combined invention of Rapoport and Haynor is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 6, the combined invention of Rapoport and Haynor discloses the claimed invention substantially as noted above. Rapoport further shows that each sensor generates a magnetic or electromagnetic field (magnetic field sensor, [0005]; [0021]; [0034]; [0045], inter alia; three magnetic field sensors adapted to detect magnetic fields in three perpendicular directions, [0049]; [0079]; magnetic field sensor 406, [0129] and fig. 4).
The combined invention of Rapoport and Haynor is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 11, the combined invention of Rapoport and Haynor discloses the claimed invention substantially as noted above. Rapoport further shows that the sensors detect changes with respect to the magnetic field (magnetic field sensor, [0005]; [0021]; [0034]; [0045], inter alia; three magnetic field sensors adapted to detect magnetic fields in three perpendicular directions, [0049]; [0079]; magnetic field sensor 406, [0129] and fig. 4).
The combined invention of Rapoport and Haynor is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 12, the combined invention of Rapoport and Haynor discloses the claimed invention substantially as noted above. Further, the combined invention of  (standard of care protocol for preventing gossypiboma during surgery, abstract; [0038]; foreign materials, [0076]; surgical items, [0077]; pre-surgery detectable metals, [0084]), and therefore meets the claim. 
The combined invention of Rapoport and Haynor is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 13, the combined invention of Rapoport and Haynor discloses the claimed invention substantially as noted above. Further, the combined invention of Rapoport and Haynor is at least physically capable of being useful for identifying and locating both foreign objects and blood vessels to increase safety of a surgical procedure by avoiding inadvertent damage to a significant blood vessel that might cause bleeding or other complications (standard of care protocol for preventing gossypiboma during surgery, abstract; [0038]; foreign materials, [0076]; surgical items, [0077]; pre-surgery detectable metals, [0084]), and therefore meets the claim. 

Regarding claim 14, the combined invention of Rapoport and Haynor discloses the claimed invention substantially as noted above. Rapoport further shows that the one or more sensors extend longitudinally, as the sensor(s) (magnetic field sensor, [0005]; [0021]; [0034]; [0045], inter alia; three magnetic field sensors adapted to detect magnetic fields in three perpendicular directions, [0049]; [0079]; magnetic field sensor 406, [0129] and fig. 4) necessarily have a non-zero extent in all three dimensions, any of which is interpreted as being ‘longitudinal.’
The combined invention of Rapoport and Haynor is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 16, the combined invention of Rapoport and Haynor discloses a diagnostic and therapeutic device which comprises a system of claim 1 substantially as noted above. Rapoport further shows that the device produces information to provide feedback to a user of the device (reporting parameters by producing a signal, [0018]; indicators, [0019]; [0040]; alerting on the detection of detectable metals by producing an audible or visual alert, [0045]; display unit, [0105]; [0106]; [0107] - [0108]), and is therefore interpreted as providing the claimed “feedback loop,” as discussed in the indefiniteness rejections above. 
The combined invention of Rapoport and Haynor is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 17, the combined invention of Rapoport and Haynor discloses a handheld medical scanning system of claim 1 substantially as noted above. Rapoport further shows using the handheld medical scanning system to determine the location and/or size and/or depth of the foreign body (means for evaluating size, depth, and location, [0018]; [0020]; means for reporting these parameters and any of their combination thereof, [0050]; [0052]; [0106]; claim 7).
The combined invention of Rapoport and Haynor is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 20, the combined invention of Rapoport and Haynor discloses the claimed invention substantially as noted above. Further, in the combined invention of Rapoport and Haynor, the use of the handheld medical scanning system occurs “at or near” the patient’s skin.
The combined invention of Rapoport and Haynor is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport and Haynor as applied to claim 1 above, and further in view of McCormick (US 4,431,005).
Regarding claim 3, the combined invention of Rapoport and Haynor discloses the claimed invention substantially as noted above.
Rapoport fails to show a power supply and a plastic or rubber casing that is waterproof or water resistant.
McCormick discloses determining the position of a device inside biological tissue. McCormick teaches a power supply (battery, col. 3, lines 20 - 24) and a plastic casing (casing is made of plastic, col. 3, lines 2 - 4). The plastic is to water resistant, at least to some degree. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Rapoport and Haynor to include a power supply, as taught by McCormick, in order to facilitate supplying power to the system, as is well-understood in the art. 
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Rapoport and Haynor to include a water resistant plastic casing, as taught by McCormick, in order to facilitate sterilizing the probe when needed, as suggested by McCormick (col. 3, lines 13 - 15), and as is well-understood and conventional in the medical device arts.
The combined invention of the prior art is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 18, the combined invention of Rapoport and Haynor discloses the claimed invention substantially as noted above.
Rapoport fails to show using the system to mark the location of the object on the patient’s skin. 
McCormick discloses determining the position of a device inside biological tissue. McCormick teaches using a system to mark a location of an object on a patient’s skin (col. 2, lines 12 - 27; col. 5, lines 62 - 67; claim 1: “marking the surface of the biological tissue”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Rapoport and Haynor to include using the system to mark the location of the object on the patient’s skin, as taught by McCormick, in order to facilitate visual identification of the location of the object with respect to the patient’s body and to be able to discern if the object has moved, as suggested by McCormick (col. 5, line 62 - col. 6, line 7). 
The combined invention of the prior art is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rapoport and Haynor as applied to claim 1 above, and further in view of Alsahhaf (US 9,375,189).
Regarding claim 7, the combined invention of Rapoport and Haynor discloses the claimed invention substantially as noted above.
Rapoport fails to show a component that is capable of sterilely marking the patient's skin with respect to the location of the foreign body prior to removal and/or replacement of the foreign body.
Alsahhaf discloses an X-ray sticker marker. Alsahhaf teaches a component (sterile marking tip, col. 3, lines 14 - 24) that is capable of sterilely marking the patient's skin with respect to the location of the foreign body prior to removal and/or replacement of the foreign body.

The combined invention of the prior art is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Claims 8 - 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport and Haynor as applied to claim 1 above, and further in view of Diamant et al. (US 2011/0313288; hereinafter “Diamant”).
Regarding claims 8 and 19, the combined invention of Rapoport and Haynor discloses the claimed invention substantially as noted above. Rapoport also explains that sources of metal should be detected and removed in the case that they were accidently left in the patient ([0126]).
However, Rapoport is not specific to the system comprising a tool that is used for finding and removing the foreign body.
Diamant discloses a retrieval snare for entrapping and retaining a foreign object located in a body (abstract; [0005]). Diamant teaches (figs. 1 - 6 and corresponding description) a tool that is used for finding and removing an foreign body (snare 10). 
(Rapoport: [0126]).
The combined invention of the prior art is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 9, the combined invention of Rapoport, Haynor, and Diamant discloses the claimed invention substantially as noted above. Rapoport further shows a handheld scanner (metal detector is hand-held, [0015]; hand-held metal detector, [0045]; [0105]; [0122]; claim 5).
The combined invention of the prior art is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

	Regarding claim 10, the combined invention of Rapoport, Haynor, and Diamant discloses the claimed invention substantially as noted above. Further, the limitation of claim 10 reciting that “the digging tool and/or grabber comprise a locating element to hone in on and precisely locate the foreign body” need not be met by the prior art, as claim scope is not limited by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. In this case, the “digging tool and/or grabber” was 
The combined invention of the prior art is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rapoport and Haynor as applied to claim 1 above, and further in view of Clark et al. (US 2014/0187917).
Regarding claim 15, the combined invention of Rapoport and Haynor discloses the claimed invention substantially as noted above. Rapoport further shows that there are at least two sensors (three magnetic field sensors adapted to detect magnetic fields in three perpendicular directions, [0049]).
	Rapoport is silent as to whether the sensors extend in parallel. 
	Clark discloses catheters with location/orientation and pressure sensing capabilities. Clark teaches sensors that extend in parallel (“first sensor assembly 17 includes sensor coils S1, S2 and S3 … generally parallel with the Z axis or longitudinal axis 25,” [0031] and fig. 3). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Rapoport and Haynor to have the sensors extend in parallel, as taught by Clark, in order to allow the sensor signal amplitudes to be indicative of distance and orientation relative 
The combined invention of the prior art is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Claims 21 and 24 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport (US 2014/0257089) in view of Wu (US 2017/0209225).
Regarding claim 21, Rapoport shows a handheld scanning device (metal detector is hand-held, [0015]; hand-held metal detector, [0045]; [0105]; [0122]; claim 5) for determining a location of a foreign body (standard of care protocol for preventing gossypiboma during surgery, abstract; foreign materials, [0076]; [0077]) in or beneath a patient's skin, which comprises: 
one or more sensors (magnetic field sensor, [0005]; [0021]; [0034]; [0045], inter alia; three magnetic field sensors adapted to detect magnetic fields in three perpendicular directions, [0049]; [0079]; magnetic field sensor 406, [0129] and fig. 4) that each generate a magnetic or electromagnetic field and a signal (voltage signal, [0079]) reflecting the location of the foreign body; 
a processor (CPU for processing the data, [0005]; [0062]) that receives and processes each signal and generates a location signal; and 
a display (display unit, [0105]).


Wu discloses stereotactic medical procedures. Wu teaches a display that receives a location signal and shows a location of a foreign body (displaying the relative positions of the foreign object and the anatomy, [0014]; [0032]; [0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rapoport’s invention to have the display receive the location signal and show the location of the foreign body, as taught by Wu, in order to help a surgeon understand where the foreign body is relative to the patient’s tissue, as is well-understood in the art. 
The combined invention of the Rapoport and Wu is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 24, the combined invention of Rapoport and Wu discloses the claimed invention substantially as noted above. Further, the combined invention of Rapoport and Wu is at least physically capable of being used in a process of determining the location of the foreign object within the patient's body and of finding and removing the foreign object.
The combined invention of Rapoport and Wu is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 25, the combined invention of Rapoport and Wu discloses the claimed invention substantially as noted above. Further, the combined invention of Rapoport and Wu is at least physically capable of being used in a process of determining the location of the foreign object within the patient's body, of marking the location of the foreign object, and of finding and removing the foreign object.
The combined invention of Rapoport and Wu is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 26, the combined invention of Rapoport and Wu discloses the claimed invention substantially as noted above. Further, in the combined invention of Rapoport and Wu, the display shows the location of the foreign body, as discussed above in the art rejection of claim 21.
The combined invention of Rapoport and Wu is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Claims 22 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport and Wu as applied to claim 11 above, and further in view of Clark et al. (US 2014/0187917).
Regarding claim 22, the combined invention of Rapoport and Wu discloses the claimed invention substantially as noted above. Rapoport further shows that there are three sensors (three magnetic field sensors adapted to detect magnetic fields in three perpendicular directions, [0049]). The sensors are “longitudinally extending,” as they necessarily have a non-zero extent in all three dimensions, any of which is interpreted as being ‘longitudinal.’
	Rapoport is silent as to whether the sensors are substantially parallel to one another.
	Clark discloses catheters with location/orientation and pressure sensing capabilities. Clark teaches sensors that are substantially parallel to one another (first sensor assembly 17 includes sensor coils S1, S2 and S3 … generally parallel with the Z axis or longitudinal axis 25,” [0031] and fig. 3). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Rapoport and Wu to have the sensors be substantially parallel to one another, as taught by Clark, in order to allow the sensor signal amplitudes to be indicative of distance and orientation relative to a source of disturbance of the magnetic field, as is well understood in the art of magnetic sensors.  
The combined invention of the prior art is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

	Regarding claim 23, the combined invention of Rapoport, Wu, and Clark discloses the claimed invention substantially as noted above. Rapoport further shows that the device has a base (distal part 405, [0129] and fig. 4), and the three sensors are positioned around the base.

	Clark teaches that the sensors are equidistantly positioned (“three coils … spaced azimuthally 120 degrees apart at the same radial distance from the axis,” [0031] and fig. 3). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Rapoport and Wu to have the sensors be equidistantly positioned, as taught by Clark, in order to facilitate allowing the sensor signal amplitudes to be indicative of distance and orientation relative to a source of disturbance of the magnetic field, as is well understood in the art of magnetic sensors.  
The combined invention of the prior art is interpreted as meeting the claim as best understood in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMELIE R DAVIS/Primary Examiner, Art Unit 3793